                Case 1:20-cr-00063-MSM-PAS Document 1-1 Filed 08/12/20 Page 1 of 1 PageID #: 9
                                                                                                                                    PER 18 U.S.C. 3170
                             DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY:         INFORMATION
             INFORMATION                  INDICTMENT
                                           INDICTMENT               COMPLAINT CASE NO.             CR 20-63MSM-PAS
Matter Sealed:             Juvenile            Other than Juvenile                     USA vs.
    Pre-Indictment Plea          Superseding             Defendant Added                           Damir Sisic
                                                                                   Defendant:
                                      Indictment         Charges/Counts Added
                                      Information
Name of District Court, and/or Judge/Magistrate Location (City)                    Address:

UNITED STATES DISTRICT COURT                    RHODE ISLAND
DISTRICT OF NEW MEXICO
            RHODE ISLAND                        Divisional Office

                                      AARON WEISMAN
Name and Office of Person
Furnishing Information on             ; U.S. Atty       Other U.S. Agency
THIS FORM                             Phone No.     (401) 709-5000                          Interpreter Required     Dialect:
 Name of Asst.
 U.S. Attorney         Ly T. Chin
 (if assigned)                                                                      Birth                                   ✔ Male                 Alien
                                                                                    Date                                         Female       (if applicable)
                               PROCEEDING
 Name of Complainant Agency, or Person (& Title, if any)
 U.S. Department of Transportation                                                   Social Security Number

           person is awaiting trial in another Federal or State Court
           (give name of court)                                                                                    DEFENDANT


                                                                                  Issue:           Warrant       ✔ Summons
           this person/proceeding transferred from another district
           per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                  Location Status:
                                                                                   Arrest Date               or Date Transferred to Federal Custody

           this is a reprosecution of charges
           previously dismissed which were                                                  Currently in Federal Custody
           dismissed on motion of:
                                                                                            Currently in State Custody
               U.S. Atty      Defense
                                                            SHOW                                  Writ Required
          this prosecution relates to a                   DOCKET NO.
                                                                                            Currently on bond
          pending case involving this same
          defendant. (Notice of Related                                                     Fugitive
          Case must still be filed with the
          Clerk.)
       prior proceedings or appearance(s)
                                                             MAG. JUDGE
                                                                                  Defense Counsel (if any):        John L. Calcagni,Esq.
                                                              CASE NO.
       before U.S. Magistrate Judge
       regarding this defendant were
       recorded under
                                                                                             FPD          CJA       ✔ RET'D
                                                                                                   Appointed on Target Letter
Place of    RHODE ISLAND                            County
offense

                                                                                           This report amends AO 257 previously submitted

      OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 Total # of Counts 1
    Set                 Title & Section/Offense Level                                      Description of Offense Charged                       Felony/Misd.
                                                                                                                                                 Count(s)
                     (Petty = 1 / Misdemeanor = 3 / Felony = 4)
                                                                                                                                                  Felony
1            18 U.S.C. § 371                                                Conspiracy to Falsify Records                                         Misdemeanor
                                                                                                                                                  Felony
Max          Penalty: 5 years imprisonment; $250,000                        fine; 3 years S/R; & $100 assessment.                                 Misdemeanor
                                                                                                                                                  Felony
                                                                                                                                                  Misdemeanor
                                                                                                                                                  Felony
                                                                                                                                                  Misdemeanor
                                                                                                                                                  Felony
                                                                            Estimated Trial Days: 5                                               Misdemeanor
